DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
2.	Claims 1 and 12 are pending; claims 1 is independent. Claims 2-11, 13 and 14 have been cancelled.
Response to Arguments
3.	Applicant's arguments filed 01/19/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that Gotoh fails to suggest “the black film is attached to the smoky resin injection molded product in an in-mold label (IML) process” (emphasis added) of claim 1.
However, the examiner respectfully disagrees, Jung in view of Gotoh taught in figs 2A/B, 3A/B, 4 and Paras 0051-0057, wherein the audio control buttons 28 is covered by a button body 84 (a smoky resin injection molded product) and a light-blocking paint (an opaque layer) 86 (a black film). The button body 84 is structured to include a light diffusion layer 87 over which a transparent layer 88. The diffusion layer 87 may be formed from a transparent resin, such a polycarbonate resin, into which diffusion particles have been mixed to obtain a translucent white color. The transparent layer 88, which may be formed from a transparent resin, such as the polycarbonate resin, into which coloring particles (of a black color) are mixed to obtain the desired color density. In (Para 0054) the light diffusion layer 87 and the transparent layer 88 molded integrally). In (para 0057), the light-blocking layer (a black film) may be a highly opaque material, such as a film or other like material, in which specific portions have been cut out and attached to the surface of the button body 84 (a smoky resin injection molded product). 
More explanation in the present application specification Para 0054 stated [[The hidden cover 10 is manufactured by laser-cutting a black film in accordance with the letter fonts and then attaching the black film to the smoky resin injection molded product, which is a composition of polycarbonate (PC), black coloring agent and light diffusing additive, in an in-mold label (IML)]] process.), so the smoky resin injection molded product composition of polycarbonate (PC), black coloring agent and light diffusing additive, in an in-mold label (IML) process then is attached to a black film as the same process of Gotoh in Para 0057, the light-blocking layer (a black film), in which specific portions have been cut out and attached to the surface of the button body 84.
In response to applicant’s argument that neither Gotoh nor Kim disclose the claimed cover has a thickness of 1 to 3 mm., transparent electrode has a thickness of less than 150 um and/or the transparent electrode has a surface resistance of less than 200 ohm, as recited in the amended claim 1.
	However, the examiner respectfully disagrees, Gotoh taught In Para 0056, wherein the thickness of 30 .mu.m for the paint layer (an opaque layer) 86 (a black film) and 0.7.about.1.2 mm for the diffusion layer 87 and transparent layer 88 (a smoky resin injection molded product), so the thickness of the cover as a combination of the diffusion layer 87, transparent layer 88 and the paint layer (an opaque layer) 86 is the 
However, Kim taught in fig. 2 and Para 0032, wherein the first and second sensor parts 12 and 22 may have a minimum thickness when metal nano-wires having a network structure are included. For example, the first and second sensor parts 12 and 22 may have a thickness within a range from 50 nm to 350 nm, which is equivalent to a range from 0.05-0.35 micro meter, which is less than 150 micro meter, technical speaking any number less than 150 micro meter satisfy the claim language required.
 In Para 0030, wherein the silver nano-wires have a resistance of approximately 10 ohm/cm to 400 ohm/cm, thus realizing low resistance (for example, within a range from 10 ohm/cm to 150 ohm/cm, which is less than 200 ohm,  technical speaking any number less than 200 ohm satisfy the claim language required.
In response to applicant's argument that [[It is respectfully submitted that neither Gotoh nor Kim disclose the claimed cover thickness, transparent electrode thickness, and/or surface resistance of the transparent electrode as a known result-effective variable specifically for improving durability of a touch-type button product while not degrading touch performance thereof.]], a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant's argument that [[it is respectfully submitted that neither Gotoh nor Kim recognize the specific parameter, i.e., a cover thickness, a transparent electrode thickness, and/or a surface resistance of the transparent electrode, as being a , the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
For the same reasons above rejection to claim 12 still stands.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2017/0311029), in view of Gotoh (US 2005/0264889), in view of Kim (US 2017/0024066), and further in view of Kim (US 2016/0161660), herein after “Kim 1660”.
Regarding claim 1, Jung teaches a touch-type button (fig. 2a, the user interface apparatus 100 and Para 0061) for a vehicle (fig. 1, the vehicle 1), comprising;
a cover (fig. 3, element 110) defining an external appearance of the touch-type button (Para 0062, wherein a top cover 110 forming the external appearance of the user interface apparatus 100 is formed of the same material as the outer surface of a 
a transparent electrode attached to a rear surface of the cover (fig. 5, 31 and Para 0111, wherein the top cover 110, the light sources, the touch sensor 31 and the circuit board 130, attached to each other and mounted on each other. In Para 0117 the touch sensor 31 may be formed of a transparent material) and 
configured to generate a signal in response to a change in capacitance (Paras 0114-0115, wherein the touch sensor 31 senses touch and provides a touch signal to a processor 20. The touch sensor 31 may employ any one of a variable capacitance type),
wherein the transparent electrode transmits light emitted from a light source disposed behind the transparent electrode to allow the letter font to be revealed and recognized (fig. 5 and Para 0116, wherein the touch sensor 31 is disposed such that at least a part of the touch sensor 31 vertically overlaps the second light guide 143.  A user recognizes a touch position, at which a touch command is input, by light emitted from the second light guide 143. In fig. 2a and Para 0063, wherein when the user interface apparatus 100 is activated, the cover (one region of the dashboard 10) transmits an image or light, and thus outputs an image. The user interface apparatus 100 outputs one image or a plurality of images, the user interface apparatus 100 includes first to third regions 11, 12 and 13 to project a plurality of images).      

a black film in which a portion corresponding to the letter font is cut; and a smoky resin injection molded product attached to the black film and containing a polycarbonate base to which a black coloring agent and a light diffusing additive are injection-molded integrally, wherein the black film is attached to the smoky resin injection molded product in an in- mold label (IML) process, wherein the cover has a thickness of 1 to 3 mm.
However, Gotoh disclosed in figs 2A/B, 3A/B, 4 and Paras 0051-0057, wherein the audio control buttons 28 is covered by a button body 84 (a smoky resin injection molded product) and a light-blocking paint (an opaque layer) 86 (a black film). The button body 84 is structured to include a light diffusion layer 87 over which a transparent layer 88. The diffusion layer 87 may be formed from a transparent resin, such a polycarbonate resin, into which diffusion particles have been mixed to obtain a translucent white color. The transparent layer 88, which may be formed from a transparent resin, such as the polycarbonate resin, into which coloring particles (of a black color) are mixed to obtain the desired color density. In (Para 0054) the light diffusion layer 87 and the transparent layer 88 may be formed as a single structure by two color molding (molded integrally). In (para 0057), the light-blocking layer (a black film) may be a highly opaque material, such as a film or other like material, in which specific portions have been cut out and attached to the surface of the button body 84 (a smoky resin injection molded product). In Para 0056, wherein the thickness of 30 .mu.m for the paint layer (an opaque layer) 86 (a black film) and 0.7.about.1.2 mm for the diffusion layer 87 and transparent layer 88 (a smoky resin injection molded product), so the thickness of the cover as a combination of the diffusion layer 87,  and the paint layer (an opaque layer) 86 is the summation of 0.03 mm and 1.2 mm equal to 1.23 mm, within the range of 1-3 mm.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the touch-type button of Jung by incorporated the teaching of Gotoh to replace the cover of Jung with a combination of a button body and an opaque layer to define an external surface of the button in order to provide uniform display illumination without variations in light intensity (Para 0021, Gotoh).
Jung in view of Gotoh does not expressly disclose wherein transmissivity of light transmitted through the transparent electrode is 85% or more of light emitted from the light source, wherein the transparent electrode has a thickness of less than 150 um, and wherein the transparent electrode has a surface resistance of less than 200 ohm.
However, Kim disclosed in Para 0030, wherein the silver nano-wires may have a superior light transmissivity to indium tin oxide, and for example may have a light transmissivity of 90% or more. In fig. 2 and Para 0032, wherein the first and second sensor parts 12 and 22 may have a minimum thickness when metal nano-wires having a network structure are included. For example, the first and second sensor parts 12 and 22 may have a thickness within a range from 50 nm to 350 nm, which is equivalent to a range from 0.05-0.35 micro meter, which is less than 150 micro meter. In Para 0030, wherein the silver nano-wires have a resistance of approximately 10 ohm/cm to 400 ohm/cm, thus realizing low resistance (for example, within a range from 10 ohm/cm to 150 ohm/cm, which is less than 200 ohm.

Jung in view of Gotoh and in view of Kim does not expressly disclose wherein transmissivity of light transmitted through the cover is 30 to 45% of light emitted from the light source.
However, “Kim 1660”, disclosed in fig. 3 and Para 0064, wherein the transmissivity of the first cover member 240 may be about 10% to about 30% of the light emitted of the light source unit 210.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a touch-type button of Jung in view of Gotoh in view of Kim by incorporated the teaching of “Kim 1660” to include a cover has a limited light transmissivity in order to provide light having uniform luminance to the display panel (Para 0064, “Kim 1660”).
Regarding claim 12, Jung teaches the touch-type button of claim 1, further comprising a light diffusing film attached to the transparent electrode (figs 3-5 and Paras 0066-0071, wherein the light guides 140 serve to diffuse light incident from the light sources and then to transfer the light).



Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hagermoser (US 2005/0052426), relates to touch input devices.  In particular, the invention relates to touch input devices that may be incorporated into or disposed behind various surfaces accessible to an occupant of a vehicle.
Nidaira (US 2012/0050605), relates to a light intensity control device for accomplishing correct exposure in an imaging device, and also relates to the imaging device and a method of controlling light intensity.
Ueda (US 2012/0015580), related to a method for producing a display member that includes a display member main body having a transparent layer at a display side of the main body and a light-diffusing layer at a rear side of the main body, and a light-shielding layer formed on a front side of the main body except a display window.
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        2/9/2022
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625